Order entered April 22, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-16-00671-CV

ST. JOHN MISSIONARY BAPTIST CHURCH, SYMPHUEL ANDERSON,
        BEVERLY DAVIS AND PATRICIA MAYS, Appellants

                                        V.

    MERLE FLAKES, ELOISE SQUARE, MARY JO EVANS, ANNIE
     KATHERINE WHITE, ELLA MAE ROLLINS, EDDIE ABNEY,
   GWEDOLYN BROWN, MARK HORTON, DAVID PAILIN, SR., DEE
           PATTERSON AND PENNY WHITE, Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-15-04696

                                     ORDER

      Before the Court is appellees’ unopposed motion for extension of time to file

an amended brief in which appellees request a thirty-day extension of time. We

GRANT appellees’ request for an extension and ORDER that appellees may, but

are not required to, file an amended brief by May 30, 2020.
//s/   DAVID EVANS
       JUSTICE